Citation Nr: 1241802	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1974 to October 1977.

The issue on appeal first came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the RO.

In his March 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, he failed to report for the hearing scheduled in November 2012.  He has not explained his absence or requested to reschedule the hearing.  His representative in the November 2012 Appellant's Brief acknowledged that the Veteran failed to appear to the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

The Veteran also submitted an August 2008 Notice of Disagreement (NOD) with the RO's denial of his claim for service connection for arthritis.  But he did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a February 2009 statement of the case (SOC).  

Specifically, on a March 2009 VA Form 9, the Veteran clarified that he was only continuing his appeal for the acquired psychiatric disorder issue.  Under VA regulation, a Substantive Appeal must either indicate that the appeal is being perfected as to "all of the issues" or must "specifically identify the issues appealed."  38 C.F.R. § 20.202 (2012).  

Therefore, the arthritis issue is not on appeal before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2008 to 2010.  These records are not present in the claims folder.  In any event, in the April 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for depression in an April 1993 rating decision.  Although notified of the denial, the Veteran did not initiate a timely appeal.  

2.  The RO continued to deny service connection for depression in an October 2004 rating decision.  Although notified of the denial, the Veteran did not initiate an appeal.  

3. The Veteran failed, without good cause, to report for a March 2012 VA examination that was necessary to determine whether his current psychiatric disorders were related to his military service.  


CONCLUSIONS OF LAW

1.  The April 1993 and October 2004 rating decisions denying service connection for depression are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

2.  Because of his failure, without good cause, to report for his scheduled March 2012 VA examination needed to decide his appeal, the Veteran's new and material evidence claim must be denied as a matter of express VA regulation.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.655 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For both the new and material issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2007, August 2008, and December 2008.    

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the new and material evidence and service connection issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the August 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the new and material evidence issue, the August 2007 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the December 2007 rating decision on appeal.  Additional notice provided was merely superfluous.  Thus, there is no timing defect.   

Accordingly, prejudicial error in the timing or content of the VCAA notice has not been established as any deficiency was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA inpatient and outpatient treatment records since the 1980s, Social Security Administration (SSA) disability records, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, duplicate VA treatment records, and private medical evidence.  

As discussed in greater detail hereinbelow, when, as here, a VA examination is scheduled in connection with a reopened claim for a benefit which was previously disallowed, and the Veteran fails to appear for this examination without good cause or explanation, the provisions of 38 C.F.R. § 3.655(b) require that the claim be summarily denied as a matter of express VA regulation.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2012).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

In the present case, several attempts to secure alleged VA treatment records dated in 1977 and 1978 from the VA Medical Center (VAMC) in Hampton, Virginia yielded a negative response.  

Specifically, December 1992 correspondence from the VAMC in Hampton, Virginia indicated that no information in medical records was available from 1977 and 1978.  

In addition, a second request in August 2007 for VA treatment records dating back to 1978 from the VAMC in Hampton, Virginia only yielded treatment records dated from 1982, but no earlier.  Thus, the Board is satisfied that the RO has provided all assistance for VA treatment records as required by the VCAA.  

In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 


New and Material Evidence - Acquired Psychiatric Disorder

The RO originally denied service connection for depression in an April 1993 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2012).

The RO subsequently confirmed the denial by way of an October 2004 rating decision, determining that new and material evidence had not been submitted to reopen the claim.  This rating decision, since not appealed, is also final and binding based on the evidence then of record.  See id.  The Court has held that in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

The RO denied service connection for depression in the final April 1993 and October 2004 rating decisions on the basis that the medical evidence of record did not establish that currently diagnosed depression was related to the Veteran's in-service treatment for situational depression that resolved in-service.  In other words, medical evidence of a nexus between current depression and military service was not shown.  

In the April 2012 Statement of the Case (SOC), the RO reopened the new and material evidence claim and considered service connection on the merits.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the acquired psychiatric disorder claim before proceeding to readjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen service connection for an acquired psychiatric disorder in June 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117. 

In the instant case, a VA examination was scheduled for the Veteran in March 2012 to determine if his current psychiatric disorders were related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

This VA examination potentially may have provided new and material evidence to reopen the   claim of service connection for an acquired psychiatric disorder.  Unfortunately, without explanation, the Veteran failed to appear to the March 2012 VA examination.  

VA regulation provides that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b) (italics added for emphasis).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

Also, as a threshold matter, the Court has emphasized that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2012); Turk v. Peake, 21 Vet. App. 565, 570 (2008).

As to good cause, the Veteran failed to report without any good cause to the March 2012 VA examination.  There is no indication or allegation that a notice letter was returned as undeliverable or that the Veteran did not receive notice of the VA examination.  

The claims folder does not contain a response or explanation from the Veteran or any good cause for his failure to appear to the March 2012 VA examination.  The Veteran also failed to respond to the April 2012 SSOC advising him of his failure to appear to the March 2012 VA examination.  

Further, it is significant that the Veteran has a prior history of failing to appear at earlier October 2006 and December 1992 VA mental health examinations.  In any event, the Court recently held there is no independent requirement for a hard copy of the notice to report for a VA examination to be contained in the claims file for the presumption of regularity to apply.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  

As to the necessity of the VA examination, the Board finds that based on the present evidence of record, a VA mental health examination and opinion was needed to determine the etiology of the Veteran's current psychiatric issues.  This is because the Veteran has not submitted any new and material evidence to reopen the acquired psychiatric disorder claim.  

Although the Veteran has repeatedly asserted in lay statements and in medical records that his current psychiatric issues relate back to his in-service treatment for situational depression in 1976, no medical provider has provided an actual nexus opinion in the present case.  This was the purpose of the VA examination that had been scheduled for the Veteran.  In fact, VA and private medical evidence often discuss orthopedic pain or childhood sexual abuse as the cause of his current psychiatric issues.  The Veteran's lay assertions are merely cumulative.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).

So the Veteran's failure to report to a VA examination is fatal to his new and material evidence claim because the evidence currently of record does not relate to an unestablished fact necessary to substantiate the claim, and thus does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In short, new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108.  

Therefore, in accordance with VA regulation, the new and material evidence claim must be summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).



ORDER

The petition to reopen the claim of service connection based on new and material evidence issue is denied by law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


